Citation Nr: 1515511	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-17 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from January 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a February 2015 statement, the Veteran's representative raised a claim of entitlement to service connection for tinnitus.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

For the reasons expressed below, the Board finds that the appeal must be remanded for further development.

Initially, the Veteran's bilateral hearing loss claim was denied in a September 2008 rating decision.  However, notice of the rating decision, including the Veteran's rights of appeal, was sent to an incorrect address.  Accordingly, contrary to the findings set forth in an August 2009 rating decision, the pending claim is not a claim to reopen, but rather an appeal of an original claim for service connection.

The Veteran was afforded a VA audiological examination in August 2008 at which time the examiner noted that the Veteran "was seen previously on 1/20/1995 for C&P testing.  Test results from that date could not be located within the clinic."

Critically, a review of the Veteran's VA claims file demonstrates that the above-identified January 1995 compensation and pension testing is not currently of record.  Also, VA audiological treatment records dated in May 2008 show that the Veteran was last seen in August 2001.  A review of the record reveals that only VA treatment records dating from December 2007 have been associated with the claims file.  Accordingly, remand is required in order to attempt to obtain any outstanding VA treatment records, as well as the January 1995 examination report.  38 U.S.C.A. § 5103A(c) (West 2014).   See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding post-service audiological treatment that the Veteran may have received.  The Board is particularly interested in records of VA examination and/or treatment that the Veteran may have received from January 1995 to present.  All such available documents should be associated with the claims file.

2. Then, refer the VA claims file to a VA audiologist to obtain an opinion as to whether the Veteran's bilateral hearing loss is related to his military service.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.
Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include his verified combat service.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

